PER CURIAM.
We see no reason to order a rehearing, nor to certify the-question to the Supreme Court. The decisions in Bessette v. W. B. Conkey Co., 194 U. S. 334, 24 Sup. Ct. 665, 48 L. Ed. 997, and Matter of Christensen Eng. Co., 194 U. S. 458, 24 Sup. Ct. 729, 48 L. Ed. 1072, cover the case now presented. The decision of the Circuit Court of Appeals in the First Circuit (Wilson v. Calculagraph Co., 153 Fed. 961, 83 C. C. A. 77) indicates that this order at the heel of the final decree might be reviewed by appeal.